EXHIBIT 10.2

WESBANCO, INC.

INCENTIVE BONUS, OPTION AND RESTRICTED STOCK PLAN

**********************************

PERFORMANCE

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (the “Agreement”) made as of the 16th day of
May, 2017 by and between WESBANCO, INC., a West Virginia corporation (the
“Company”) and                      (the “Employee”).

WHEREAS, the Company sponsors and maintains the Wesbanco, Inc. Incentive Bonus,
Option and Restricted Stock Plan (the “Incentive Plan”);

WHEREAS, the Company has employed the Employee as of the date hereof and desires
to encourage the Employee to remain an employee of the Company and, during such
employment, to contribute substantially to the financial performance of the
Company and, to provide that incentive, the Company has awarded the Employee,
subject to the performance and employment restrictions described herein, an
aggregate of                      shares of restricted shares of the common
stock of the Company, $2.0833 par value per share (“Common Stock”), under the
Incentive Plan subject to the terms and conditions set forth in this Restricted
Stock Agreement (together with any increases for dividends paid in accordance
with Paragraph 2(d) or adjustments as provided in Paragraph 7, below, the
“Performance Restricted Shares”);

WHEREAS, the Performance Restricted Shares are subject to both (i) the
Employee’s remaining an Employee (except in instances of death, Disability or
Retirement (as those initially capitalized terms are defined in the Incentive
Plan) with the consent of the Company as described below) during the Restriction
Period as defined in Paragraph 3(b) and (ii) the Compensation Committee’s
determination that the Company has attained the financial performance criteria
set forth in Paragraph 3(b) during the Restriction Period; and

WHEREAS, the Company and the Employee desire to evidence the award of the
Performance Restricted Shares and the terms and conditions applicable thereto in
this Performance Restricted Stock Agreement.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound, the Company and the Employee agree as
follows:

1.    Grant of Performance Restricted Shares. The Company hereby grants to the
Employee, effective on January 1, 2018 if the Employee is an employee of the
Company or a direct or indirect subsidiary of the Company on January 1, 2018,
the Performance Restricted Shares subject to the restrictions and other terms
and conditions set forth herein. Simultaneously with the execution and delivery
of this Agreement, the



--------------------------------------------------------------------------------

Employee shall deliver to the Company a stock power endorsed in blank relating
to the Performance Restricted Shares (including in such power any increases or
adjustments to the Performance Restricted Shares). As soon as practicable after
the Date of Grant, the Company shall direct that a book entry or other
electronic record or a stock certificate or certificates representing the
Performance Restricted Shares be registered in the name of and issued to the
Employee and initially bearing the legend described in Paragraph 5. The
Performance Restricted Shares and any electronic record or certificate or
certificates representing the Performance Restricted Shares shall be held in the
custody of the Company or its designee until the expiration of the applicable
Restrictions. Upon any forfeiture in accordance with Paragraph 4 of the
Performance Restricted Shares Agreement, the certificate or certificates
representing the forfeited Performance Restricted Shares shall be canceled.

2.    Restrictions. Employee shall have all rights and privileges of a
stockholder of the Company with respect to the Performance Restricted Shares,
except that the following restrictions shall apply:

(a)    None of the Performance Restricted Shares may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the “Restriction
Period” as defined below.

(b)    The Performance Restricted Shares are subject to forfeiture during the
Restriction Period in accordance with Paragraph 4 of this Agreement.

(c)    The Performance Restricted Shares and any certificate representing the
Performance Restricted Shares shall be held in custody by the Company or its
designee until such time as either the Restriction Period shall have been
completed.

(d)    Dividends paid with respect to the Performance Restricted Shares during
the Restriction Period shall not be paid to the Employee and, instead, shall be
converted into additional shares of Performance Restricted Shares at the average
of the high and low trading price of a share of Common Stock on the date the
cash dividend would otherwise have been paid and such shares of Performance
Restricted Shares shall be additions to the shares subject to the Restrictions
hereunder, provided, however, the Compensation Committee of the Board of
Directors may, in its sole discretion, determine at any time or from time to
time, to pay such dividends in cash directly to the Employee.

3.     Term of Restriction.

(a)    Subject to the forfeiture provisions of Paragraph 4 of this Agreement,
the Restrictions shall lapse:

(i) as to one-half of the Performance Restricted Shares initially granted under
this Agreement, on May 16, 2021 (A) if the Employee is an employee of the
Company or a direct or indirect subsidiary of the Company on May 16, 2021 and
(B) to the extent that the Compensation Committee determines the Performance
Criteria have been met during the Restriction Period; and

 

2



--------------------------------------------------------------------------------

(ii) as to the remainder of Performance Restricted Shares subject to the
Restrictions, on May 16, 2022 (A) if the Employee is an employee of the Company
or a direct or indirect subsidiary of the Company on May 16, 2022 and (B) to the
extent the Compensation Committee determines the Performance Criteria have been
met during the Restriction Period, in each case unless the Employee’s cessation
of employment was due to the Employee’s death, Disability or Retirement with the
consent of the Company.

(b)    (i) The period from the Date of Grant until the lapse of the applicable
of the Restrictions with respect to the Performance Restricted Shares is the
“Restriction Period” for purposes of this Agreement; and (ii), the “Performance
Criteria” are the relative degrees of the Company’s attainment, in all cases as
determined by the Compensation Committee, of (A) Return on Assets (“ROA”) and/or
(B) Return on Average Annual Tangible Common Equity (“ROATCE”), as defined by
U.S. generally accepted accounting principles (“GAAP”), as against the peer
group of financial institutions set forth on Exhibit A, each of which is a
financial institution with total assets of more than $10 billion and less than
$15 billion as of the Date of Grant (the “Peer Group”). The relative degree of
attainment shall be measured separately for each of the first three calendar
years during the Restriction Period and, for each calendar year, shall be
measured separately for ROA and ROATCE, creating six different measurements. For
each of the six different measurements, as much as one-sixth (1/6th) of the
Performance Restricted Shares subject to this Agreement may be earned. All of
the 1/6th of the Performance Restricted Shares for a particular measurement will
be earned if the Company’s actual performance on the measure in question (that
is, ROA or ROATCE for that calendar year) is equal to or greater than 100% of
the average on that measure of the actual performance of the members of the Peer
Group and if the Company’s actual performance on measure in question is less
than 100% but equal to or greater than 85% of the actual performance of the
members of the Peer Group in such measurement, 85% of the 1/6th of the
Performance Restricted Shares for that measurement shall be deemed earned. No
Performance Restricted Shares shall be earned for any calendar year on any
measurement for which the Company’s actual performance is less than 85% of the
average of the actual performance of the members of the Peer Group for that
calendar year on that measurement and no more than the number of Performance
Restricted Shares subject to this Agreement may be earned for performance that
exceeds 100% on any measurement. Notwithstanding performance in any calendar
year on any measure, the Restrictions shall not lapse and Performance Restricted
Shares shall remain subject to the continuing employment requirements set forth
in this Agreement and shall not be distributed until all matters are determined
by the Compensation Committee as described and at the times set for in
subparagraph 3(c) below.

(c)    The Compensation Committee will appropriately make adjustments in the
method of calculating the attainment of the Performance Criteria as follows:
(i) to exclude restructuring or other nonrecurring charges; (ii) to exclude the
effects of changes to GAAP; (iii) to exclude the effects of any statutory
adjustments to corporate tax rates;

 

3



--------------------------------------------------------------------------------

(iv) to exclude the effects of any items that are “unusual” in nature or occur
“infrequently” as determined under GAAP; (v) to exclude the dilutive effects of
mergers, acquisitions or joint ventures; (vi) to exclude the effect of any
change in the outstanding shares of the Company’s common stock by reason of any
stock dividend or split, stock repurchase, reorganization, recapitalization,
merger, consolidation, spin-off, combination or exchange of shares or other
similar corporate change, or any distributions to common stockholders other than
regular cash dividends; and (vii) to exclude costs incurred in connection with
potential acquisitions or divestitures that are required to be expensed under
GAAP.

(d)    As soon as administratively practicable following May 16, 2021 with
respect to one half of the Performance Restricted Shares initially awarded
hereunder and with respect to the remaining Performance Restricted Shares on
May 16, 2022, to the extent the Committee determines that the Restrictions have
lapse without a forfeiture of the applicable Performance Restricted Shares, and
upon the satisfaction of all other applicable conditions as to such Performance
Restricted Shares, including, but not limited to, the payment by the Employee of
all applicable withholding taxes, if any, the Company shall deliver or cause to
be delivered to the Employee shares of common stock of the Company, which may be
in the form of a certificate or certificates for such shares or electronic or
book entry if so directed by the Employee.

4.    Forfeiture of Performance Restricted Shares. If Employee’s employment with
the Company and all of its direct or indirect subsidiaries is terminated by
either party for any reason, including, but not limited to, the involuntary
termination of the Employee’s employment with the Company for any reason, with
or without cause, other than the Employee’s death, Disability or Retirement with
the consent of the Company (i) all rights of the Employee to the Performance
Restricted Shares which remain subject to the Restrictions shall terminate
immediately and be forfeited in their entirety, and (ii) the forfeited
Performance Restricted Shares and any stock certificate or certificates
representing the forfeited Performance Restricted Shares shall be canceled. If
the Employee dies, becomes disabled or retires with the consent of the Company,
the Employee (or the Employee’s beneficiary) shall receive the Performance
Restricted Shares when, if and to the extent, the Restrictions lapse under
Paragraph 3.

5.    Legend. During the Restriction Period, the Performance Restricted Shares
and any share certificate or certificates evidencing the Performance Restricted
Shares shall be endorsed with the following legend (in addition to any legend
required under applicable securities laws or any agreement by which the Company
is bound):

THE TRANSFERABILITY OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
THE TERMS AND CONDITIONS OF A RESTRICTED STOCK AGREEMENT ENTERED INTO BY AND
BETWEEN WESBANCO, INC. AND THE HOLDER OF THIS CERTIFICATE. A COPY OF SUCH
AGREEMENT IS ON FILE AT THE OFFICE OF THE COMPANY.

 

4



--------------------------------------------------------------------------------

6.    Withholding. The Company or its direct or indirect subsidiary may withhold
from the number of Performance Restricted Shares or from any cash amount payable
hereunder or any other cash payments due to Employee all taxes, including social
security taxes, which the Company or its direct or indirect subsidiary is
required or otherwise authorized to withhold with respect to the Performance
Restricted Shares.

7.    Adjustments to Number of Shares. Any shares issued to Employee with
respect to the Performance Restricted Shares in the event of any change in the
number of outstanding shares of common stock of the Company through the
declaration of a stock dividend or a stock split or combination of shares or any
other similar capitalization change shall be deemed to be Performance Restricted
Shares subject to all the terms set forth in this Agreement.

8.    No Right to Continued Employment; Effect on Benefit Plans. This Agreement
shall not confer upon Employee any right with respect to continuance of his or
her employment or other relationship, nor shall it interfere in any way with the
right of the Company or its direct or indirect subsidiary to terminate his or
her employment or other relationship at any time. Income realized by Employee
pursuant to this Agreement shall not be included in Employee’s earnings for the
purpose of any benefit plan in which Employee may be enrolled or for which
Employee may become eligible unless otherwise specifically provided for in such
plan.

9.    Employee Representations. In connection with the issuance of the
Performance Restricted Shares, Employee represents the following:

(a)    Employee hereby acknowledges that Employee has been informed that, with
respect to the issuance of the Performance Restricted Shares, an election may be
filed by Employee with the Internal Revenue Service, within thirty (30) days of
the issuance of such Performance Restricted Shares, electing pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), to
be taxed currently on the fair market value of such Shares on the date of
purchase. Employee acknowledges that Employee has sought the advice of
Employee’s own tax advisors in connection with the issuance of the Performance
Restricted Shares and the advisability of filing of such election under
Section 83(b) of the Code. EMPLOYEE ACKNOWLEDGES THAT IT IS EMPLOYEE’S SOLE
RESPONSIBILITY TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) AND THAT NEITHER
THE COMPANY NOR ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY HAS ANY
OBLIGATIONS WITH RESPECT THERETO.

(b)    Employee has reviewed with Employee’s own tax advisors, the federal,
state, local and foreign tax consequences of this Agreement and the transactions
contemplated hereby. Employee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Employee
understands that Employee (and not the Company) shall be responsible for
Employee’s own tax liability that may arise as a result of this Agreement and
the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

(c)    Employee has received, read and understood this Agreement and the
Incentive Plan and agrees to abide by and be bound by their respective terms and
conditions.

10.    Non-solicitation. For a term of one year following termination of
employment with Company or any of its subsidiaries, the Employee will not,
directly or indirectly either for himself or any other Person (as defined
herein), (i) induce or attempt to induce any employee of the Company or its
subsidiaries to leave the employ of the Company or its subsidiaries, (ii) in any
way interfere with the relationship between Company or its subsidiaries and any
employee of Company or its subsidiaries, (iii) employ, or otherwise engage as an
employee, independent contractor, or otherwise, any employee of Company or its
subsidiaries, or (iv) induce or attempt to induce any customer, supplier,
licensee, or business relation of Company or its subsidiaries to cease doing
business with Company or its subsidiaries, or in any way interfere with the
relationship between any customer, supplier, licensee, or business relation of
Company or its subsidiaries. During the non-solicitation period, and for a term
of one year following termination of employment with Company, the Employee will
not, directly or indirectly, either for himself or any other Person solicit the
business of any Person known to the Employee to be a customer of Company or its
subsidiaries, whether or not the Employee had personal contact with such Person,
with respect to products or activities which compete in whole or in part with
the products or activities of Company or its subsidiaries. For purposes of this
Agreement, “Person” shall include an individual, trust, estate, corporation,
limited liability company, credit union, savings bank, savings and loan
association, savings and loan holding company, bank, bank holding company,
mortgage company or similar type financial institution, including, without
limitation, a de novo financial institution in its organizational phase.

11.    Confidentiality. The Employee acknowledges and agrees to treat as
confidential all information known or obtained by the Employee, whether before
or after the date hereof, concerning Company or its respective subsidiaries’
records, properties, books, contracts, commitments and affairs, including but
not limited to, information regarding accounts, shareholders, finances,
strategies, marketing, customers, and potential customers and other information
of a similar nature (such information, “Confidential Information”). The Employee
agrees that he will not, at any time, disclose to any unauthorized Person, or
use for his own account or for the benefit of any third party any Confidential
Information, whether or not the Confidential Information is embodied in writing
or other physical form, without Company’s express written consent, unless and to
the extent that such Confidential Information is or becomes generally known to
and available for use by the public other than as a result of Employee’s fault
or the fault of any other Person bound by a duty of confidentiality to Company.

 

6



--------------------------------------------------------------------------------

12.    Miscellaneous.

(a)    Governing Law. This Agreement shall be governed and construed in
accordance with the domestic laws of the State of West Virginia without regard
to such State’s principles of conflicts of laws.

(b)    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto. Neither this Agreement nor
any rights hereunder shall be assignable or otherwise subject to hypothecation
without the consent of all parties hereto.

(c)    Entire Agreement; Amendment. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
with respect to the subject matter of this Agreement. This Agreement may not be
amended or modified without the written consent of the Company and Employee.

(d)    Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which when so executed and delivered shall be taken to
be an original and all of which together shall constitute one document.

(e)    Definitions. Initially capitalized terms not otherwise defined in this
Restricted Stock Agreement shall have the meanings ascribed thereto in the
Incentive Plan.

IN WITNESS WHEREOF, the parties have executed this Performance Restricted Shares
Agreement as of the date first written above.

 

WESBANCO, INC. By:  

 

  Todd F. Clossin, President & CEO EMPLOYEE  

 

 

 

7



--------------------------------------------------------------------------------

WesBanco - Peer Group - Grant of Performance Restricted Shares

Company Name

  

Ticker

  

Location

BancorpSouth Inc.

   BXS    Tupelo, MS

Banner Corp.

   BANR    Walla Walla, WA

First Financial Bancorp.

   FFBC    Cincinnati, OH

First Midwest Bancorp Inc.

   FMBI    Itasca, IL

Glacier Bancorp Inc.

   GBCI    Kalispell, MT

Old National Bancorp

   ONB    Evansville, IN

Pinnacle Financial Partners

   PNFP    Nashville, TN

South State Corporation

   SSB    Columbia, SC

Trustmark Corp.

   TRMK    Jackson, MS

Union Bkshs Corp

   UBSH    Richmond, VA

United Bankshares Inc.

   UBSI    Charleston, WV

United Community Banks Inc.

   UCBI    Blairsville, GA

 

8